Citation Nr: 1222149	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-23 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to May 19, 2008, and in excess of 70 percent thereafter, for the Veteran's service-connected major depressive disorder.  

2.  Entitlement to service connection for spondylosis with posterior subluxation of the cervical spine, claimed as degenerative disc disease, herniated nucleus pulposus and a back condition.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and her sister


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1980 to April 1981, July 1981 to December 1986, and January 2003 to August 2004.  

The Veteran testified at a hearing before a Veterans Law Judge in November 2010.  A transcript of those proceedings has been associated with the Veteran's claims file.

By way of background, the Veteran's claim was remanded to allow her to testify at her requested Board hearing in July 2010 and for further procedural and evidentiary development in February 2011.  The claims have now been returned to the Board for further appellate review.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran and her sister presented testimony at a Board hearing conducted at the St. Petersburg, Florida RO in November 2010, and the Veterans Law Judge who conducted the hearing subsequently remanded the Veteran's claims for further development in February 2011.  The claims have now been returned to the Board for further review.

The law requires that the Veterans Law Judge who conducts a veteran's hearing to participate in any decision made on that appeal.  However, the Veterans Law Judge who conducted the Veteran's 2010 Board hearing is no longer employed by the Board.  In May 2012, the Veteran was informed of this fact and of her right to request a new hearing to be conducted by a Veterans Law Judge who will decide her case.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  In a response received by the Board in June 2012, the Veteran indicated that she wished to testify at a hearing conducted at her local RO before a Veterans Law Judge (Travel Board hearing). 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran to participate in a Board hearing to be conducted at the RO (i.e., a Travel Board hearing).  Once the hearing is conducted, or in the event the Veteran cancels her hearing request or otherwise fails to appear for the scheduled hearing, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


